Citation Nr: 1447000	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD.

3.  Entitlement to an initial rating in excess of 20 percent for a bilateral hearing loss disability. 

4.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	Timothy White, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's service connection claim for PTSD was originally denied in a November 2006 rating decision.  The Veteran did not perfect an appeal, and as a result, the decision became final.  The Veteran filed to reopen his PTSD claim in May 2010.  Previously the Veteran filed a claim for a nervous condition which was characterized as major depression.  This claim was denied in a June 2005 rating decision.  

During the course of the appeal, the evidentiary development has produced evidence suggesting psychiatric conditions other than PTSD.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as PTSD, as service connection for an acquired psychiatric condition, to include PTSD.

The Veteran testified before the undersigned at a February 2013 videoconference hearing.  A copy of the transcript is associated with the file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for an acquired psychiatric condition and entitlement to an initial rating in excess of 20 percent are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2006 rating decision denying entitlement to service connection for PTSD is final.

2.  Evidence received after the November 2006 final decision, with respect to the issue on appeal, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claims.

3.  At the Veteran's February 2013 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim for entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric condition, to include PTSD.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for withdrawal of the appeal of service connection for psychosis for the purpose of establishing eligibility to treatment by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran's claim for service connection for PTSD was denied in the December 2010 rating decision for failure to submit new and material evidence.  The Veteran's claim was originally denied in the November 2006 rating decision.  This decision was not appealed by the Veteran and as a result became final.  The  November 2006 decision denied service connection because the evidence did not support a finding that the Veteran had a current diagnosis of PTSD that was related to service.  Therefore, an unestablished fact necessary to substantiate this claim is competent evidence of a current disability or link between the Veteran's current condition and his active duty service.

The Veteran has provided buddy statements regarding his current mental condition and linking it to his military service.  In addition, an October 2010 VA psychiatric examination diagnosed the Veteran with Major Depressive Disorder and Panic Disorder with mild Agoraphobia.  This evidence suggests that the Veteran has a current psychiatric condition and that there may be a possible link between his current condition and his active duty service.  As a result, this qualifies as new and material evidence sufficient to reopen the claims.

The Board finds that new and material evidence has been submitted with respect to the Veteran's claim for service connection for an acquired psychiatric condition, to include PTSD.

II.  Establishing Eligibility to Treatment

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment, hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.   Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.





ORDER

The previously denied claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD, is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The appeal as to the issue of service connection for psychosis for the purpose of establishing eligibility to treatment is dismissed.


REMAND

Acquired Psychiatric Disability

The Board notes that Veteran's October 2010 VA examination resulted in a diagnosis of Major Depressive Disorder and Panic Disorder with mild Agoraphobia, and but not a diagnosis the Veteran with PTSD.  However, no opinion was rendered as to the etiology of the Veteran's psychiatric conditions.  As a result, the Board finds the examination to be inadequate and a remand for a new examination and corresponding opinion to be necessary.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Bilateral Hearing Loss Disability

The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since the Veteran's June 2012 audiological examination, the Veteran has claimed that his condition has worsened, specifically at his February 2013 videoconference hearing. Consequently, a new examination is necessary to get an accurate current evaluation of the Veteran's bilateral hearing loss disability.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding private or VA treatment records related to the Veteran's claims on appeal.

2.  Take the appropriate steps to obtain any relevant Social Security records, as identified in the Veteran's October 2006 statement.

3.  Schedule the Veteran for a VA examination for an acquired psychiatric disorder with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

In the opinions offered by the examiner, the examiner should discuss any relevant medical or lay evidence.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran, including Axis I diagnoses of any psychiatric disorders, that are currently shown, or manifested at any time since May 2010. 

 a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other psychiatric conditoin and the examiner should reconcile his findings with any conflicting medical evidence of record.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric condition other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric condition was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

d)  If the examiner believes that an acquired psychiatric condition preexisted the Veteran's entrance into service, the examiner should provide a detailed explanation of how he or she reached such conclusion and the evidence relied upon in making such determination.  

Additionally, the examiner should provide an opinion as to whether the preexisting disability was or was not permanently worsened beyond the normal progression of the disability during the Veteran's active service.  Again, the examiner should provide a detailed explanation of how he or she reached such conclusion and the evidence relied upon in making such determination.  

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  Schedule the Veteran for a VA audiological examination with an examiner of appropriate expertise to determine the current severity of his service-connected bilateral hearing loss disability.

The claims file and any pertinent evidence in Virtual VA and VBMS should be made available to and reviewed by the examiner, and any indicated audiological studies should be performed.

In addition to dictating objective test results (Maryland CNC and pure tone threshold testing), the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  In addressing this matter, the examiner should consider the Veteran's lay statements in the claims file.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


